Citation Nr: 0605653	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  97-27 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, on a 
direct basis and claimed as the residual of Agent Orange 
exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active military duty from January 1967 
to October 1970.

This matter comes before the Board of Veterans' Appeals on 
appeal from two rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In particular, by January 1996 
and August 1996 rating actions, the RO denied the issue of 
entitlement to service connection for a skin disorder, on a 
direct and as secondary to in-service exposure to herbicides.  
In November 2000, the Board remanded the case to the RO for 
additional development. 

The Board remanded this matter a second time in September 
2003, citing incomplete development.  The Board also referred 
a claim for entitlement to a compensable disability rating 
for his service-connected bilateral high frequency hearing 
loss.  The RO has yet to address this claim and it is, 
therefore, again referred to the RO for appropriate action.  

The case is now returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The evidence is in equipoise as to whether the veteran's 
current skin disability of tinea corporis is related to a 
fungal skin infection shown in service in 1970.




CONCLUSION OF LAW

Resolving all reasonable in favor of the veteran, a fungal 
skin disorder diagnosed as tinea corporis began in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005), 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for a skin disorder, to include as 
secondary to Agent Orange, was received in July 1990.  After 
adjudicating the veteran's claim in August 1996, the RO, 
provided initial notice of the provisions of the VCAA as it 
applies to this claim, in a September 2001 letter.  In this 
letter, the veteran was told of the requirements to establish 
service connection, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
A second VCAA letter was sent in August 2005.  The duty to 
assist letter and the supplemental statement of the case 
issued in February 2005 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
in light of the favorable outcome of this case, no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  In addition, service-connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran avers that he has a skin disorder as a result of 
his active service. Specifically, he argues that his skin 
disorder is the result of exposure to the herbicide Agent 
Orange.  He has also argued that he was treated for a skin 
condition in service and that his current skin problems are 
the same as those treated in service.  

A December 1966 pre induction examination is negative for 
findings of skin problems or a history of any skin problems.  
Service medical reflects treatment for skin problems.  In 
this regard, the veteran was treated in February 1969 for 
abrasions of the moderate to upper arm, right medial aspect, 
and left hip.  A June 1970 record revealed a chronic rash on 
the right side of the back treated with calamine used without 
results.  Underslymic acid was used and he was to be sent to 
dermatology.  Another June 1970 record revealed complaints of 
a rash times one month with a history of having used Calamine 
lotion without results.  The assessment was probable fungal.  
His October 1970 separation examination revealed no findings 
of skin abnormalities.  

VA treatment records from 1980 to 1982 primarily address 
other medical problems but include a September 1981 record 
treating a rash on the buttocks.  

A September 1981 VA examination revealed no skin lesions on 
examination of the skin.  

VA records from January 1983 revealed complaints of a rash in 
the groin and buttocks area with itching.  Another January 
1983 record revealed the rash to include the thighs and 
buttocks.  There were well delineated round lesions with 
redness areas at the buttocks.  The assessment was tinea 
rybrium.  

A March 1983 VA Agent Orange examination diagnosed tinea 
circinata.  The rest of the examination primarily addressed 
questions regarding where the veteran was exposed to Agent 
Orange.  

A May 1984 skin biopsy diagnosed spongiotic psoriasiform 
dermatitis. 

VA treatment records from 1988 to 1990 reflect treatment for 
skin complaints.  In December 1988 he was seen for a reddish 
rash with well circled borders at the lateral aspect of the 
pelvis and lower back.  The rash was diagnosed as tinea 
corporis.  A January 1989 record showing treatment for a 
chronic rash in the buttocks area diagnosed as chronic 
dermatitis in the buttocks area.  A March 1990 record showed 
treatment for a rash on the elbow and leg said to have been 
preaent since 1970.  The skin had round patches with well 
limited borders and control scaling on the buttocks area.  He 
was assessed with chronic skin rash and probable exposure to 
herbicides.  In April 1990 he still complained of some rash 
on his skin assessed as chronic skin rash and probable 
herbicide exposure.  A December 1991 dermatology record noted 
round lesions in both thighs, with a provisional diagnosis of 
thigh rash.  

An October 1994 VA treatment record noted a history of 
chronic recurrent skin rash on his buttocks and thighs since 
1970 with flare ups since then.  It had been considered to be 
secondary to probable Agent Orange exposure, although there 
was no evidence of  chloracne, Hodgkins lymphoma, porphyria 
cutaneus tarda or multiple myeloma.  The assessment was 
chronic recurrent rash on buttocks and thighs and plans were 
made for a dermatology consult to obtain a biopsy.  The same 
day, a request to VA dermatology was made to evaluate and 
consider a skin biopsy for a known case of chronic rash since 
1970, which had been considered to be secondary to a possible 
exposure to Agent Orange.  Immediately following this note is 
an April 1995 report indicating the veteran failed to report 
to this appointment.  

The veteran testified at an RO hearing in December 1994 that 
he was diagnosed with a skin rash in 1970 and was told that 
it was a chronic condition.  He testified that since service, 
he has continued with ongoing problems with recurrent skin 
rashes that now involve more areas of his body.  He testified 
that he had been treated by private doctors who concluded 
that the skin rash was from a tropical fungus.  The veteran 
testified that the condition is worse in hot weather.  A VA 
physician who was present at this hearing examined the 
veteran's skin during the hearing and noted blotches 
surrounded by elevated reddish edges with mild scaling in the 
front of both thighs, knees and inside of the thighs.  

VA records from 1995 to 1996 revealed that the veteran was 
seen in January 1995 for complaints of a cold, as well as a 
rash on his knees and thighs, diagnosed as chronic 
dermatitis.  In May 1995 he was seen for complaints of a 
rash, noted to involve huge rounded lesions of elevated 
erythematic borders at the buttocks, thighs and low back.  
The diagnosis was tinea corporis.  He was treated in August 
1995 for a rash over his body since 25 years, worsening over 
the past few years.  Physical examination revealed 
erythematous rounded lesions in his underarms.  The diagnosis 
was tinea corporis.  Another August 1995 treatment record 
revealed a rash on his thighs and knees, also diagnosed as 
tinea corporis.  In October 1995 he was seen for a rash on 
his chest and was assessed with recurrent tinea corpus.  In 
January 1996, he was treated for acute sinusitis and a rash 
on his lower back, and was diagnosed as having chronic 
dermatosis.  In June 1996 he was evaluated for his skin 
condition, with findings of some rounded lesions and 
erythematous borders of the left arm and was assessed with 
rule out Agent Orange related dermatosis (erythemonigerians).  

The veteran testified at a July 1999 RO hearing as to his 
claim for service connection for a skin rash to include as 
secondary to herbicide exposure.  He testified that his 
current skin condition began in 1970 when he was treated for 
a chronic rash that has persisted since service.  He 
testified that he was supposed to receive a biopsy at the VA, 
but was never sent to one, and had such done privately.  

Records between 1999 and 2001 mostly reflects treatment for 
other problems, with some mentions of skin problems.  An 
August 1999 VA treatment record for nasal allergies noted a 
rash on his left arm with itching.  He was assessed with 
tinea corporis.  In June 2000 he was seen for complaints of 
itching all over his body with a rash since one month.  

VA treatment records from 2002 reflect treatment for skin 
complaints.  Records from April 2002 and August 2002 included 
examinations of the skin which revealed no lesion observed 
and no dryness.  A September 2002 problem list included 
chronic dermatoses.  

The report of a November 2002 VA examination reflects that 
the medical records and claims file was not available for 
examination.  The examiner took the veteran's history of a 
fungal infection of the skin since 1970.  He was treated with 
Calamine, but claimed that the best treatment was an 
environment change by moving to a colder climate.  He 
referred that the lesions appeared one year later when he was 
working in New York.  He referred a worsening of the lesion 
with heat and that they were always present, but with 
different degrees of severity.  He stated that they never 
resolved completely.  Physical examination revealed an 
erythematous hyperpigmented patch with whitish discoloration 
on the center on the gluteal cleft.  There was one 
erythematous follicular papule between the right flank and 
right hip.  On the right thigh there was an erythematous path 
with shiny skin over it and some atrophy.  There was a 
shallow, crusted and dried lesion on the left groin near the 
left lower abdomen.  The diagnosis was tinea corporis and 
intertrigo, gluteal cleft.  The examiner noted that the 
lesion presented by the veteran on the date of the 
examination can be early lesions of tinea corporis.  He was 
currently using hydrocortisone cream which can masquerade 
sign and symptoms of a fungal infection.  The lesions were 
not of chloracne.  

An April 2004 VA record's problem list included chronic 
dermatitis and dermaphytosis of the groin with skin 
examination showing no lesion observed and no dryness.  In 
May 2004 the veteran was seen for a skin rash most likely 
chronic tinea corporis (ring worm) not responsive to topical 
agents, needing oral treatment and will observe response and 
if persistent, will consider dermatology evaluation.  Also 
diagnosed was chronic dermatosis as above.  In June 2004 the 
veteran was seen at the VA with complaints of rashes and 
itching all over the body for two months.  Another June 2004 
record showed a problem list that included a skin rash and 
chronic dermatosis.  Review of systems was negative for skin 
abnormalities.  Another June 2004 treatment record revealed 
no lesion of the skin and no dryness observed on examination 
of the skin.  

The report of a September 2004 VA examination included a 
claims file review and examination of the veteran.  He was 
noted to have a history of a chronic rash over the right side 
of his back diagnosed as possibly fungal in June 1970 during 
service.  It was unresponsive to Calamine lotion at that 
time.  Since then he has had various skin rashes diagnosed as 
tinea circinata, chronic dermatitis, spongiotic psoriasiform 
dermatitis and recurrent tinea corporis.  He claimed he 
developed his skin rash mostly during the warm summer months 
and after sun exposure.  His medicines were Zinc Oxide and 
Lotrisone cream mixture that was applied twice a day and 
terbinafine 250 milligrams daily for the past week.  He 
claimed nausea secondary to the terbinafine.  His skin 
symptoms were itching, burning and stinging.  Physical 
examination revealed no skin rash present in this 
examination.  The diagnosis was tinea corporis by history.  
The examiner commented that as the veteran did not have any 
skin rash noted on the day of this examination, the 
relationship of any skin disorder that he may have with the 
rash cannot be resolved without referring to mere 
speculation.  

In September 2004 the veteran submitted photographs showing a 
pink rash on his back.  These were accompanied by a statement 
indicating that he saw a dermatologist in August 2004 who 
prescribed Halobetasol and in August 2004 he visited the 
Ponce VA clinic because the itching and prickly feeling 
became unbearable during high temperatures over 100 degrees 
where he was staying.  He indicated that the VA doctor 
prescribed zinc oxide/Lotrisone.  The veteran indicated that 
the last time he could recall that his back felt and looked 
like this, he was in Vietnam.  

Based upon a review of the evidence, the Board finds that 
with application of reasonable doubt, the veteran is entitled 
to service connection for a skin disorder diagnosed as tinea 
corporis.  The evidence is in equipoise as to whether the 
fungal skin disorder shown in service was the same as that 
currently diagnosed as tinea corporis.  Tinea corporis, also 
called ringworm of the body, is caused by any of various 
dermatophytoses (superficial fungal infection) involving the 
glabus skin areas other than hands or feet.  See Dorlands 
Illustrated Medical Dictionary, pgs. 498, 1913 (30th ed., 
2000).

The service medical records reflect treatment for a chronic 
skin condition diagnosed as a fungal condition during active 
duty in June 1970, although no clear diagnosis was made at 
the time.  Since then he has had ongoing recurrences of tinea 
corporis shown in the records after service, dating up to 
2004.  The September 2004 VA examination did not find an 
active skin condition and thus could not address the 
relationship of any current skin disorder to what was shown 
in service.  However, the veteran is noted to have submitted 
photographs taken in August 2004, showing an apparent skin 
rash on his back.  The September 2004 examination, based on a 
claims file review as well as examination of the veteran, did 
relate a history of the veteran's skin problems and service 
and postservice evidence of various skin rashes diagnosed as 
tinea circinata, chronic dermatitis, spongiotic psoriasiform 
dermatitis and recurrent tinea corporis.  The examiner then 
diagnosed tinea corporis by history, thereby narrowing the 
diagnosis, although he was not able to do so based on an 
active outbreak.  The Board finds that affording the veteran 
reasonable doubt in this case, the overall evidence is 
suggestive that the veteran's inservice skin disorder, said 
in the service medical records to be "fungal" in nature, is 
as likely as not the beginnings of his current fungal skin 
disease of tinea corporis.  In support of this finding, the 
Board relies on the chronicity provisions of 38 C.F.R. § 
3.303(b) where evidence, regardless of its date, shows that 
the appellant had a chronic condition in service, or during 
an applicable presumption period, and still has such 
condition.

In sum, based on the balance of the evidence showing a skin 
rash disorder classified as fungal in the service, with post 
service evidence showing ongoing evidence of a skin rash 
disorder classified as tinea corporis, which is fungal in 
nature, the Board finds that service connection is warranted 
for the veteran's skin disability classified as tinea 
corporis.     


ORDER

Service connection is granted for a skin disorder, classified 
as tinea corporis. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


